DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
After further search and thorough examination of the application in view of the applicant’s arguments and amendments, claims 1, 4-8, and 21-31 are found to be in conditions for allowance.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a magnetic marker system or a marker which includes a wires tag having a second antenna for relaying electric waves by the first and the second antenna, wherein the second antenna is has U-shape cross section and the first antenna is provided so as to be positioned on an inner periphery of the second antenna having the U-shaped cross section or a reader device mounted on a vehicle to supply electric power to the wireless tag by wireless communication and read information transmitted from the wireless tag by wireless communication, wherein the reader device has a frequency switching part which selectively sets any of a plurality types of carrier frequencies for transmitting the electric power by wireless
communication, and switches the carrier frequency for transmitting the electric power by
wireless communication according to whether the vehicle travels in the buried section or
the road-surface arrangement section. These limitations in conjunction with other limitations in claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR

Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876